DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.
 
Summary
The Amendment filed on 14 June 2021 has been acknowledged. 
Claims 1 and 9 have been amended
Currently, claims 1 – 6, 8 – 9, 12 – 13 and 19 – 27 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 8 – 9, 19 and 21 - 27 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004).

As per claims 1 and 9, Grinnell discloses a method for operating robotic equipment in a facility comprising a controlled zone (See at least abstract), the method comprising: 
moving the robotic equipment towards the controlled zone in a normal mode of operation (See at least abstract; via moving AGV from empty tote location to human pick area); 
identifying a predetermined inspection location associated with controlled zone using an electronic map of the facility (See at least figure 4 and 5; via the tote collection location in the map and the robot identify and travel to the pick empty totes. The Examiner notes that there is no 
determining that the robotic equipment is at the predetermined inspection location based on the electronic map  (See at least figure 1, 4 and 5; via the tote collection location in the map and the robot identify and travel to the pick empty totes and one pick up the totes it scans the picking area. Since the robot check/scan the picking area after picking up the totes, the system determines the robots location on the map).
capturing, at the predetermined inspection location, using at least one sensor mounted to the robotic equipment, environmental data associated with the controlled zone (See at least paragraph 39; via camera and sensor is used to detect human or other obstacles, and figure 1, 4 and 5; via the tote collection location in the map and the robot identify and travel to the pick empty totes and one pick up the totes it scans the picking area. Since the robot check/scan the picking area after picking up the totes, the system determines the robots location on the map); and
Claim 9 further recites limitations of, which is taught by Grinnell:
a vehicle chassis (See paragraph 33 and 36); 
at least one drive motor mounted on the chassis for driving at least one drive wheel (See paragraph 33 and 36); 
at least one sensor mounted on the chassis (See at least paragraph 34). 
Howeer Grinnell does not explicitly teach elements of:
capturing environmental data associated with the controlled zone, the environmental data indicating an operational state of a machine located in the controlled zone;

in response to determining the controlled zone is not in the safe state operating the robotic equipment in a safe mode of operation based on the environmental-change data;
in response to determining the controlled zone is in the safe state operating the robotic equipment in the normal mode of operation.
Scott teaches elements of: 
capturing environmental data associated with the controlled zone , the environmental data indicating an operational state of a machine located in the controlled zone (See at least paragraph 20 and 36);
determining whether the controlled zone is in a safe state based on the operational state of the machine environmental-change data by comparing the captured environmental data with known-good environmental data, the known-good environmental data indicating the operational state of the machine when the controlled zone is in the safe state (See at least paragraph 68);
in response to determining the controlled zone is not in the safe state operating the robotic equipment in a safe mode of operation based on the environmental-change data (See at least paragraph 36 and 68); and 
in response to determining the controlled zone is in the safe state operating the robotic equipment in the normal mode of operation (See at least paragraph 93 – 95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include capturing environmental data associated with the controlled zone 

As per claim 2, Grinnell discloses element of: wherein the robotic equipment comprises a self-driving material-transport vehicle (See at least abstract).  

As per claims 3 and 19, Grinnell discloses element of: wherein the safe mode of operation prevents the vehicle from entering the controlled zone (See at least paragraph 52).  

As per claims 8 and 21, Grinnell discloses element of: determining that controls are applied to the controlled zone (See at least paragraph 52).  

As per claims 22 and 25, Grinnell and Scott discloses element of:
Wherein the machine located in the controlled zone comprises another self-driving vehicle (Scott, see at least paragraph 83).

As per claims 23 and 26, Grinnell and Scott discloses element of:
Wherein the operational state of machine is based at least in part on whether the machine is moving (Scott, see at least paragraph 36)

As per claims 24 and 27, Grinnell and Scott discloses element of:
Wherein the operational state of the machine is based at least in part on the location of the machine (Scott at least paragraph 36).

Claims 4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004) and in further view of Holmqvist et al. (Hereinafter Holmqvist) (US 2004/0158355).

As per claims 4 and 20, Grinnell and Scott disclose all the elements of claimed invention but does not expressly disclose element of: wherein the vehicle has a maximum speed and the maximum speed when operating in the safe mode of operation is lower than the maximum speed when operating in the normal mode of operation.  

Grinnell, Scott and Holmqvist teaches endeavored arts of transporting items with Autonomous Guidance Vehicle and detecting obstacles and process appropriate action after detecting obstacles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the vehicle has a maximum speed and the maximum speed when operating in the safe mode of operation is lower than the maximum speed when operating in the normal mode of operation as taught by Holmqvist in the system of Grinnell and Scott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5 – 6 and 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Grinnell et al. (Hereinafter Grinnell) (US 2016/0101940) in view of Scott et al. (Hereinafter Scott) (US 2014/0244004) and in further view of Denenberg et al. (Hereinafter Denenberg) (US 2020/0206928).

As per claims 5 and 12, Grinnell and Scott disclose element of: all the elements of claimed invention but does not expressly disclose element of: wherein robotic equipment further comprises a robotic manipulator arm mounted on the self-driving material-transport vehicle.

Grinnell, Scott and Denenberg teaches moving items from a location to another using autonomous vehicle robot and detecting human or obstacle and make safe movement based on scanned data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein robotic equipment further comprises a robotic manipulator arm mounted on the self-driving material-transport vehicle as taught by Denenberg in the system of Grinnell and Scott, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 6 and 13, Grinnell, Scott and Denenberg disclose element of: the safe mode of operation prevents movement of the robotic manipulator arm (Grinnell, See at least paragraph 52; stopping robot at the human pick zone and Denenberg, see at least paragraph 18, and 23).  

Response to Arguments
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claim 1 – 3, 8 – 9, 19 and 21 - 27 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Grinnell and in further view Scott, however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662